DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.

Response to Amendment
Applicant’s amendment has obviated the remaining objections to the specification, drawings, and claims given in the preceding Office Actions.  Therefore, those objections are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7, 11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., “A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing,” in 11.4 ACM J. Emerging Tech. Computing Sys. 1-25 (2015) (“Kim”) in view of Chi et al., “PRIME: A Novel Processing-in-[M]emory Architecture for Neural Network Computation in ReRAM-based Main Memory,” in 2016 ACM/IEEE 43rd Ann. Int’l Symp. Computer Architecture 27-39 (2016) (“Chi”).

a processing unit (digital neuromorphic processor architecture includes, inter alia, a synapse unit, a learning unit, a neuron unit, a LIF arithmetic unit – Kim, sec. 2.1, first paragraph and Fig. 1); 
semiconductor memory devices coupled to the processing unit, the semiconductor memory devices containing instructions executed by the processing unit (each employed memristor device [memory device] in a synaptic crossbar array keeps not only a multibit synapse value but also network connectivity information; the crossbar is fully reconfigurable in that network connectivity can be programmed for any N-neuron network – Kim, first full paragraph on p. 38:4); 
weight matrixes … 15constructed with rows and columns of memory cells, wherein inputs of the memory cells of a same row of the weight matrixes are connected to one of [a plurality of] axons, and outputs of the memory cells of a same column of the weight matrixes are connected to one of [a plurality of] neurons (memristor [memory cell] crossbar array has N axons as rows and N dendrites as columns; the crossbar array’s output column (dendrite) analog to digital converter is connected to a LIF arithmetic unit, which is in turn connected to neuron elements; each intersection of an axon and a dendrite contains a synaptic weight wij (collectively comprising a matrix) – Kim, Fig. 1; voltage pulses are generated by a read/write pulse generator and applied to write [input] all cells in a row – id. at first paragraph of sec. 3.4 and Fig. 6)…;
timestamp registers for registering timestamps of the axons and the neurons (learning unit is responsible for performing on-chip learning; each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between presynaptic and postsynaptic neurons – Kim, penultimate paragraph before sec. 2.2; each learning event has a time register to keep track of the neuron’s spike event time that is stamped by a global timer – id. at sec. 3.5, first two paragraphs; see also first full paragraph on p. 38:4); and
a lookup table containing adjusting values indexed in accordance with the timestamps,20 wherein the processing unit updates the weight matrixes in accordance with the adjusting values (spike timing dependent plasticity rule is programmable through the use of look-up tables where synaptic weight change [update] as a function of timing difference is stored – Kim, penultimate paragraph before sec. 2.2; see also Fig. 11, portion entitled “LUT for STDP” (showing that the weight changes ΔW are indexed according to time differences Δt)),
wherein the timestamp registers include a comparison circuit for comparing, at each of multiple timesteps, a selected axon timestamp with each of the neuron timestamps, when one of the axons fires, one of the neurons fires, or a combination30 thereof fires, and the selected axon timestamp and at least one of the neuron timestamps are non-zero (if a neuron fires, all its pre- (post-) synaptic time registers [neuron timestamps] are compared with the global timer [axon timestamp], and the corresponding learning elements determine the amount of synaptic weight update according to the prestored STDP LUT – Kim, first two paragraphs of sec. 3.5; respective learning element for every fired neuron updates its time register with the global timer; all learning elements calculate the scaled time differences between the global timer and the time register values; synaptic weight changes for the time differences are selected from the STDP LUT in parallel – id. at first paragraph on p. 38:16; see also Fig. 11, section entitled “LUT for STDP” (showing that there are nonzero weight changes for nonzero time differences, which would only be possible if at least one timestamp were nonzero, and may occur when both the global timestamp and the neural timestamps are nonzero); note also that p. 38:16, first paragraph, discloses that there are multiple time differences between the global timer and the neural time registers, which are in general not equal to each other, thereby demonstrating that the comparison takes place “at each of multiple timesteps”).”
Kim does not appear to disclose explicitly the further limitations of the claim.  However, Chi discloses “weight matrixes including a positive weight matrix and a negative weight matrix (Chi p. 29, last paragraph on left-hand column, discloses that matrices with positive and negative weights are implemented as two separate crossbar arrays)….”
Chi further discloses that “the output of each neuron connected to the positive weight matrix is an integration of different weight values of the memory cells in the corresponding column of the positive weight matrix and the output of each neuron connected to the negative weight matrix is an integration of Chi Fig. 2(b) discloses a ReRAM crossbar array for neural computation in which inputs a1 and a2 are multiplied [integrated] by weights w1,1, w1,2, w2,1, and w2,2 column-wise, and an activation function is taken of the column-wise results to generate outputs b1 and b2; p. 29, last paragraph on left-hand column, discloses that matrices with positive and negative weights are implemented as two separate crossbar arrays; Fig. 5(a) shows that in computation mode, computation occurs separately in the crossbar arrays that store positive and negative weights and their output signals are fed into a subtraction unit)….”
Kim and Chi both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to separate negative weight matrices from positive weight matrices and separately to calculate outputs from the positive and negative matrices by combining weight values stored in the respective matrices on a column-wise basis, as disclosed by Chi, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to represent negative weights physically with conductances that can only be positive.  See Chi, sec. II(B), third paragraph (synaptic weights are programmed into cell conductances in the crossbar array).

Claim 1 is a method claim corresponding to system claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 14, Kim, as modified by Chi, discloses that “the weight matrixes are implemented by a resistive random-access memory (ReRAM), and the memory cells are memristors (ReRAM can perform matrix-vector multiplication efficiently in a crossbar structure, and has been widely studied to represent synapses in neural computation – Chi, p. 27, first full paragraph on right-hand column; see also Fig. 1(c) (crossbar architecture includes memristors connecting wordlines and bitlines)).”
See Chi, p. 27, first full paragraph on right-hand column.10

Claim 4 is a method claim corresponding to system claim 14 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 15, Kim, as modified by Chi, discloses that “the adjusting values of the lookup table are determined by generating comparing results of a selected axon timestamp and each neuron timestamp (if a neuron fires, all its pre-synaptic neurons’ time registers [neuron timestamps] are compared with the global timer [axon timestamp] and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT – Kim, sec. 3.5, second paragraph), and determining the adjusting values in accordance with the comparing results (if a neuron fires, all its pre-synaptic neurons’ time registers [neuron timestamps] are compared with the global timer [axon timestamp] and the corresponding learning elements determine the amounts of synaptic weight update [adjusting values] according to the prestored STDP LUT – Kim, sec. 3.5, second paragraph).”

Claim 5 is a method claim corresponding to system claim 15 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 17, Kim, as modified by Chi, discloses that “the timestamp registers include a selective circuit selecting one of the axons for updating a corresponding row of the weight matrixes, and repeatedly selecting another one of the axons until all of the axons are selected (if a neuron fires, all its post-synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amount of synaptic weight update according to the LUT; the row driver [selective circuit] activates [selects] the memristor crossbar array’s row word lines associated with the axons of the fired neuron [i.e., rows are selected repeatedly until all relevant rows are selected]; an R/W pulse generator generates a read pulse word to the rows to sense each memristor’s current synaptic weight; based on these weights, the learning elements calculate the pulse durations needed to produce the desired synaptic weight changes, and all post-synaptic weights are updated – Kim, sec. 3.5).”

Claim 7 is a method claim corresponding to system claim 17 and is rejected for the same reasons as given in the rejection of that claim.
25
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chi and further in view of Seo et al., “A 45nm CMOS Neuromorphic Chip with a Scalable Architecture for Learning in Networks of Spiking Neurons,” in 2011 IEEE Custom Integrated Circuits Conf. (2011) (“Seo”).
Regarding claim 12, neither Kim nor Chi appears to disclose explicitly the further limitations of the claim.  However, Seo discloses that “the timestamp registers further include 
axon timestamp registers registering axon timestamps, each of the axon timestamps corresponding to one of the axons, wherein a selected axon timestamp is selected from the axon25 timestamps (circuits needed to perform probabilistic synapse weight update via time-dependent learning rules are implemented within the neuron; 8-bit time-keeping counters C+ [timestamp register registering neuron timestamps] and C- [timestamp register registering axon timestamps] enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron – Seo, sec. II(C), second paragraph), and
neuron timestamp registers registering neuron timestamps, each of the neuron timestamps corresponding to one of the neurons (circuits needed to perform probabilistic synapse weight update via time-dependent learning rules are implemented within the neuron; 8-bit time-keeping counters C+ [timestamp register registering neuron timestamps] and C- [timestamp register registering axon timestamps] enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron – Seo, sec. II(C), second paragraph).29”
Kim, Chi, and Seo all relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Chi to include separate timestamp registers for pre-synaptic and post-synaptic updates, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enable independent and separate control of pre- and post-synaptic updates.  See Seo, sec. II(C), first two paragraphs.

Claim 2 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 13, Kim, as modified by Chi and Seo, discloses that “the timestamp registers register a predetermined value when a corresponding axon or a corresponding neuron fires (8-bit time-keeping counters C+ and C- enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron; when a neuron spikes these counters are set to 8-bit parameters Cset+ and Cset- [predetermined values] and decay by 3-bit parameters Cdecay+ and Cdecay- each time step – Seo, sec. II(C), second paragraph), and a time stamping circuit generates the timestamp for each of the axons or the neurons by decreasing the5 predetermined value at each subsequent timestep (8-bit time-keeping counters C+ and C- enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron; when a neuron spikes these counters are set to 8-bit parameters Cset+ and Cset- and decay [decrease] by 3-bit parameters Cdecay+ and Cdecay- each time step – Seo, sec. II(C), second paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Chi to decrease a timestamp value at every timestep as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that weight update does not occur for an indefinite period after a spike.  See Seo, sec. II(C).

Claim 3 is a method claim corresponding to system claim 13 and is rejected for the same reasons as given in the rejection of that claim.

Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chi and further in view of Serrano-Gotarredona et al., “A Proposal for Hybrid Memristor-CMOS Spiking Neuromorphic Learning Systems,” in 13.2 IEEE Circuits and Sys. Mag. 74-88 (2013) (“Serrano-Gotarredona”).
Regarding claim 16, neither Kim nor Chi appears to disclose explicitly the further limitations of the claim.  However, Serrano-Gotarredona discloses that “the rows of the weight matrixes are updated with the15 adjusting values by
increasing weights of the rows of the weight matrixes of the selected axon for a next step by the adjusting values, when the comparing results are positive (in spike timing dependent plasticity (STDP), the change in synaptic weight Δw is expressed as a function ξ of the time difference ΔT between a post-synaptic spike tpos and a pre-synaptic spike tpre – Serrano-Gotarredona, p. 78, top of right-hand column; note that ξ is positive when ΔT is positive and negative when ΔT is negative – id. at Fig. 4(b); STDP learning rule can be implemented using a particular type of voltage/flux driven memristor with appropriately shaped pre-and post-synaptic spikes available at both memristor terminals, and the synaptic strength updated can be computed in a way that results in the same shape illustrated by Fig. 4(b) – id. at p. 80, first paragraph under sec. V; see also Fig. 8 (showing a memristor crossbar array whose rows represent axons)), and 
in spike timing dependent plasticity (STDP), the change in synaptic weight Δw is expressed as a function ξ of the time difference ΔT between a post-synaptic spike tpos and a pre-synaptic spike tpre – Serrano-Gotarredona, p. 78, top of right-hand column; note that ξ is positive when ΔT is positive and negative when ΔT is negative – id. at Fig. 4(b); STDP learning rule can be implemented using a particular type of voltage/flux driven memristor with appropriately shaped pre-and post-synaptic spikes available at both memristor terminals, and the synaptic strength updated can be computed in a way that results in the same shape illustrated by Fig. 4(b) – id. at p. 80, first paragraph under sec. V; see also Fig. 8 (showing a memristor crossbar array whose rows represent axons)).20”
Kim, Chi, and Serrano-Gotarredona all relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Chi to increase the weights by the adjusting values when the time difference is positive and decrease the weights by the adjusting values when the time difference is negative, as disclosed by Serrano-Gotarredona, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to mimic the biological phenomenon of spike timing dependent plasticity, which has been proven successful in learning various patterns and in explaining biological cortical activity.  See Serrano-Gotarredona, sec. III (particularly first paragraph).

Claim 6 is a method claim corresponding to system claim 16 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 20, Kim, as modified by Chi and Serrano-Gotarredona, discloses that “the weight matrixes are updated by updating the row of 10the weight matrixes of a selected axon with the adjusting values when at least one of the adjusting values is non-zero (synaptic strength update for each synapse is given as                         
                            ∆
                            w
                            
                                
                                    ∆
                                    T
                                
                            
                            =
                            
                                ∫
                                
                                    f
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    M
                                                    R
                                                
                                            
                                            
                                                
                                                    t
                                                    ,
                                                    ∆
                                                    T
                                                
                                            
                                        
                                    
                                    d
                                    t
                                    =
                                    ξ
                                    (
                                    ∆
                                    T
                                    )
                                
                            
                        
                     where f(vMR) = 0 if the magnitude of vMR is less than or equal to a threshold and varies exponentially with vMR otherwise; Δw has been shown to have the same shape as given in Fig. 4(b) – Serrano-Gotarredona, sec. V, through paragraph containing equation (8); see also Figs. 4(b), 6(d), 8(a) [showing that if ΔT is large in magnitude or zero, or if the neuron does not fire, no weight update occurs – i.e., the adjusting values Δw for the row with a large spike time differential or a membrane voltage that has not crossed the threshold are all zero and the weight update procedure in the crossbar array skips that row – and otherwise the weight changes from -40% to +100%]), and skipping to another row of the weight matrixes of another selected axon when none of the adjusting values is non-zero (synaptic strength update for each synapse is given as                         
                            ∆
                            w
                            
                                
                                    ∆
                                    T
                                
                            
                            =
                            
                                ∫
                                
                                    f
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    M
                                                    R
                                                
                                            
                                            
                                                
                                                    t
                                                    ,
                                                    ∆
                                                    T
                                                
                                            
                                        
                                    
                                    d
                                    t
                                    =
                                    ξ
                                    (
                                    ∆
                                    T
                                    )
                                
                            
                        
                     where f(vMR) = 0 if the magnitude of vMR is less than or equal to a threshold and varies exponentially with vMR otherwise; Δw has been shown to have the same shape as given in Fig. 4(b) – Serrano-Gotarredona, sec. V, through paragraph containing equation (8); see also Figs. 4(b), 6(d), 8(a) [showing that if ΔT is large in magnitude or zero, or if the neuron does not fire, no weight update occurs – i.e., the adjusting values for the row with a large spike time differential or a membrane voltage that has not crossed the threshold are all zero and the weight update procedure in the crossbar array skips that row – and otherwise the weight changes from -40% to +100%]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Chi to update only the rows of the weight matrix whose adjusting values are non-zero, as disclosed by Serrano-Gotarredona, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save processing power by ensuring that no unnecessarily calculations on values that do not need to be updated is performed.  See Serrano-Gotarredona, sec. V, first two paragraphs.

Claim 10 is a method claim corresponding to system claim 20 and is rejected for the same reasons as given in the rejection of that claim.

s 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chi and further in view of Tsai et al., “LATTE: Low-[P]ower Audio Transform with TrueNorth Ecosystem,” in Int’l Joint Conf. Neural Networks 4270-77 (2016) (“Tsai”).
Regarding claim 18, neither Kim nor Chi appears to disclose explicitly the further limitations of the claim.  However, Tsai discloses that “the weight matrixes 
connect the inputs of the memory cells at the same row of the positive weight matrix and the negative weight matrix to one of the corresponding axons (each neurosynaptic core has 256 axons, 256 programmable neurons, and 64k programmable synapses [memory cells]; each Ai represents input axons;                         
                            
                                
                                    S
                                
                                
                                    j
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     is the synaptic weight between the ith axon and the jth dendrite for a given axon type Gi (0, 1, 2, or 3) [collection of all                         
                            
                                
                                    S
                                
                                
                                    j
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     = weight matrix, whose entries are in the synapses and connect the inputs to the axons] – Tsai, second paragraph of sec. II(A) and Fig. 2; since spikes only represent positive values, a dual-rail encoding is adopted, using a pair of neurons to represent the positive and negative response to a given input; the positive neurons are programmed to have a synaptic weight vector and the negative neurons are programmed to have a negative weight vector – id. at sec. IV(A), first paragraph), and 
connect the outputs of the memory cells at the same column of the positive weight matrix to one of the corresponding neurons as a positive neuron value, and30 connect the outputs of the memory cells at the same column of the negative weight matrix to the same corresponding neuron as a negative neuron value (since spikes only represent positive values, a dual-rail encoding is adopted, using a pair of neurons to represent the positive and negative response to a given input; the positive neurons are programmed to have a synaptic weight vector and the negative neurons are programmed to have a negative weight vector – Tsai, sec. IV(A), first paragraph [note that the neuron whose S-values are the negatives of the other neuron can be regarded as “the same corresponding neuron” because it has identical input and parameters and thus corresponds to the same input and parameters]; see also Fig. 6).30”
See Tsai, sec. IV(A), first paragraph.

Claim 8 is a method claim corresponding to system claim 18 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 19, Kim, as modified by Chi, discloses that “each of the neurons includes: 
a subtractor subtracting the negative neuron values from the positive neuron values of the same column, and generating a subtraction result (after the computation in the crossbar arrays that store positive and negative weights, their output signals are fed into the subtraction unit, and the difference signal goes into the sigmoid unit – Chi, first full paragraph on p. 32; see also Fig. 5(a))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to subtract the negative neuron value from the positive neuron value, as disclosed by Chi, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to represent negative weights physically with conductances that can only be positive.  See Chi, sec. II(B), third paragraph (synaptic weights are programmed into cell conductances in the crossbar array).
Tsai discloses “an adder compensating the … result with a leak value, and generating a membrane voltage5 for each of the neurons (at a time t, the membrane potential Vj(t)[Vmem] is equal to the sum of Vj(t - 1) and a synaptic integration term [result], minus a leak value λj – Tsai, last full paragraph on p. 4271), and 
a comparison circuit comparing the membrane voltage with a threshold value Vth, wherein the corresponding neurons fire when the membrane voltage thereof is greater than the threshold value Vth after the synaptic and leak updates to a membrane potential are complete, random numbers are drawn and added to every neuron’s firing threshold [Vth] (a separate random number per neuron); if the membrane potential of a neuron exceeds its threshold, even if it did not just receive spikes, it will fire, resulting in a spike being produced – Tsai, p. 4271, last paragraph before sec. II(B)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Chi to generate a membrane voltage for each neuron and cause the neurons to fire when the voltage exceeds the threshold, as disclosed by Tsai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to model biological neural phenomena more effectively, including the biological assumption that neurons do not maintain their voltage forever but slowly leak to zero.  See Tsai, sec. II(A), last two paragraphs.

Claim 9 is a method claim corresponding to system claim 19 and is rejected for the same reasons as given in the rejection of that claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 5-7, 10-14, 15-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5-7, 10-14, 15-17, and 20 of copending Application No. 15/675,390 (“reference application”) in view of Chi.  Claims 8-9 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 and 18-19 of the reference application in view of Chi and further in view of Tsai.  A chart comparing the two claim sets follows, followed by an analysis.
Instant Application
Reference Application
1. An operating method of a memory-centric neural network system comprising: providing a processing unit;5 providing semiconductor memory 


2. The method of claim 1, wherein the registering the timestamps includes generating a selected axon timestamp from axon timestamps, each of the axon timestamps corresponding to one of the axons, 20generating neuron timestamps for the neurons, each of the neuron timestamps corresponding to one of the neurons, wherein the comparing is performed using a comparison circuit.
3. The method of claim 1, wherein the registering of the timestamps includes registering a predetermined value when a corresponding axon or a corresponding neuron fires, and generating the timestamp for each of the axons or the neurons by 


4. The method of claim 1, wherein the connecting of the weight matrix includes connecting a dynamic random-access memory (DRAM).
5. The method of claim 1, wherein the looking up of the adjusting values from the lookup table  5 includes generating comparing results of a selected axon timestamp and each of neurons timestamps, and determining the adjusting values in accordance with the comparing results.
5. The method of claim 1, wherein the looking up of the adjusting values from the lookup table  5 includes generating comparing results of a selected axon timestamp and each of neurons timestamps, and determining the adjusting values in accordance with the comparing results.
6. The method of claim 5, wherein the updating of the weight matrixes includes: increasing weights of rows of the weight matrixes of the selected axon for a next step10 by the adjusting values, when the comparing results are positive, and decreasing the weights of the rows of the weight matrixes of the selected axon for the next step by the adjusting values, when the comparing results are negative.
6. The method of claim 5, wherein the updating of the weight matrix includes: increasing weights of rows of the weight matrix of the selected axon for a next step10 by the adjusting values, when the comparing results are positive, and decreasing the weights of the rows of the weight matrix of the selected axon for the next step by the adjusting values, when the comparing results are negative.
7. The method of claim 1, wherein the registering of the timestamps includes selecting one of15 the axons for updating a corresponding row of the weight matrixes by a selective circuit, and 


8. The method of claim 1, wherein the connecting the weight matrix includes connecting the inputs of the memory cells at the same row of the weight matrix to one of the20 corresponding axons, and connecting the outputs of the memory cells at the same column of the weight matrix to one of the corresponding neurons.
9. The method of claim 8, further comprising: subtracting the negative neuron value from the positive neuron value of the same corresponding neuron by a subtractor, and generating a subtraction result, compensating the subtraction result with a leak value by an adder, and generating a 30 membrane voltage for each of the neurons, and28 comparing the membrane voltage with a threshold value Vth by a comparison circuit, wherein the corresponding neurons fire when the 


10. The method of claim 1, wherein the updating of the weight matrix includes updating the row of the weight matrix of a selected axon with the adjusting values when at least one of the adjusting values is non-zero, and skipping to another row of the weight matrix of another selected axon when none of the adjusting values is non-zero.
11. A memory-centric neural network system comprising: a processing unit; semiconductor memory devices coupled to the processing unit, the semiconductor memory devices containing instructions executed by the processing unit; weight matrixes including a positive weight matrix and a negative weight matrix15 constructed with rows and columns of memory cells, wherein inputs of the memory cells of a same row of the weight matrixes are connected to one of a plurality of axons, outputs of the memory cells of a same column are connected to one of a plurality of neurons, and wherein the output of each neuron connected to the positive weight matrix is an integration of different weight values of the 




13. The system of claim 11, wherein the timestamp registers register a predetermined value when a corresponding axon or a corresponding neuron fires, and a time stamping circuit generating the timestamp for each of the axons or the neurons by decreasing the predetermined value at each subsequent timestep.
14. The system of claim 11, wherein the weight matrixes are implemented by a resistive random-access memory (ReRAM), and the memory cells are memristors.
14. The system of claim 11, wherein the weight matrix is implemented by a dynamic random-access memory (DRAM).
15. The system of claim 11, wherein the adjusting values of the lookup table are determined by  10generating comparing results of a selected axon timestamp and each of neurons timestamps, and determining the adjusting values in accordance with the comparing results.
15. The system of claim 11, wherein the adjusting values of the lookup table are determined by10 generating comparing results of a selected axon timestamp and each neuron timestamp, and determining the adjusting values in accordance with the comparing results.
16. The system of claim 15, wherein the rows of the weight matrixes are updated with the adjusting values by:15 increasing weights of the rows of the weight matrixes of the selected axon for a next step 


17. The system of claim 11, wherein the timestamp registers include a selective circuit selecting one of the axons for updating a corresponding row of the weight matrix, and repeatedly selecting another one of the axons until all of the axons are selected.
18. The system of claim 11, wherein the weight matrixes connect the inputs of the memory cells at the same row of the positive weight matrix and the negative weight matrix to one of the corresponding axons, and connect the outputs of the memory cells at the same column of the positive weight matrix to one of the corresponding neurons as a positive neuron value, and30 connect the outputs of the memory cells at the same column of the negative weight matrix to the same corresponding neuron as a negative neuron value.
18. The system of claim 11, wherein the weight matrix25 connects the inputs of the memory cells at the same row of the weight matrix to one of the corresponding axons, and connects the outputs of the memory cells at the same column of the weight matrix to one of the corresponding neurons.
19. The system of claim 18, wherein each of the neurons includes: a subtractor subtracting the negative neuron values from the positive neuron values of the same column, and generating a 


20. The system of claim 11, wherein the weight matrix is updated by updating the row of the weight matrix of a selected axon with the adjusting values when at least one of the adjusting 10values is non-zero, and skipping to another row of the weight matrix of another selected axon when none of the adjusting values is non-zero.


Instant claims 1 and 11 (as amended) contain two limitations not present in reference claims 1 and 11 (as amended): (a) instant claims 1 and 11 recite both a positive weight matrix and a negative weight matrix; and (b) instant claims 1 and 11 indicate that “the output of each neuron connected to the positive weight matrix is an integration of different weight values of the memory cells in a corresponding column of the positive weight matrix and the output of each neuron connected to the negative weight matrix is an integration of different weight values of the memory cells in a corresponding column of the negative weight matrix….”  Both limitations are taught by Chi (Chi Fig. 2(b) discloses a ReRAM crossbar array for neural computation in which inputs a1 and a2 are multiplied [integrated] by weights w1,1, w1,2, w2,1, and w2,2 column-wise, and an activation function is taken of the column-wise results to generate outputs b1 and b2; p. 29, last paragraph on left-hand column, discloses that matrices with positive and negative weights are implemented as two separate crossbar arrays; Fig. 5(a) shows that in computation mode, computation occurs separately in the crossbar arrays that store positive and negative weights and their output signals are fed into a subtraction unit).
The reference application and Chi both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application to separate negative weight matrices from positive weight matrices and separately to calculate outputs from the positive and negative matrices by combining weight values stored in the respective matrices on a column-wise basis, as disclosed by Chi, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to represent negative weights physically with conductances that can only be positive.  See Chi, sec. II(B), third paragraph (synaptic weights are programmed into cell conductances in the crossbar array).
Instant claims 2 and 12, as amended, are essentially identical to their counterparts in the reference application as amended, other than reference claims 2 and 12 reciting a “comparison circuit” that is now recited in the instant independent claims.  Therefore, the same rejection that applies to the independent claims also applies here.
Other than the number of matrices involved, instant claims 3, 5-7, 10, 13, 15-17, and 20 are identical to their counterparts in the reference application.  Thus, they are provisionally rejected for the same reason as instant claims 1 and 11.
Instant claims 4 and 14 differ from reference claims 4 and 14 in that the reference claims recite a DRAM, whereas the instant claim recites ReRAM and memristors.  Chi discloses this difference (ReRAM can perform matrix-vector multiplication efficiently in a crossbar structure, and has been widely studied to represent synapses in neural computation – Chi, p. 27, first full paragraph on right-hand column; see also Fig. 1(c) (crossbar architecture includes memristors connecting wordlines and bitlines)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application such that the system uses ReRAM and uses memristors as its memory cells, as disclosed by Chi, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow for the efficient computation of matrix-vector products.  See Chi, p. 27, first full paragraph on right-hand column.
Instant claims 8 and 18 differ from reference claims 8 and 18 in that in instant claims 8 and 18, a positive weight matrix is connected to a neuron as a positive neuron value and a negative weight matrix is connected to the neuron as a negative neuron value.  Tsai teaches this difference (since spikes only represent positive values, a dual-rail encoding is adopted, using a pair of neurons to represent the positive and negative response to a given input; the positive neurons are programmed to have a synaptic weight vector and the negative neurons are programmed to have a negative weight vector – Tsai, sec. IV(A), first paragraph [note that the neuron whose S-values are the negatives of the other neuron can be regarded as “the same corresponding neuron” because it has identical input and parameters and thus corresponds to the same input and parameters]; see also Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the reference application and Chi to store both positive and negative neuron values corresponding to positive and negative weight matrices, as disclosed by Tsai, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to represent negative values notwithstanding that spikes themselves only represent positive values.  See Tsai, sec. IV(A), first paragraph.
Instant claims 9 and 19 differ from reference claims 9 and 19 in that in instant claims 9 and 19, the negative neuron value is subtracted from the positive neuron value and a subtraction result is generated.  Chi teaches this difference (after computation in the crossbar arrays that store positive and negative weights, their output signals are fed into a subtraction unit, and the difference is fed into a sigmoid unit – Chi, sec. III(A), penultimate paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the See Chi, sec. II(B), third paragraph (synaptic weights are programmed into cell conductances in the crossbar array).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed March 25, 2021 (“Remarks”) have been fully considered but they are not persuasive.
Examiner responded to Applicant’s arguments in the Advisory Action dated April 7, 2021 and incorporates those remarks into this Office Action by this reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/R.C.V./             Examiner, Art Unit 2125


/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125